IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40134
                         Summary Calendar



CLIFTON RAY CHOYCE,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (C-00-CV-86)
                      --------------------
                       September 30, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Clifton Ray Choyce, Texas prisoner #

380334, appeals from the denial of his 28 U.S.C. § 2254 petition.

The district court granted Choyce a certificate of appealability

(COA) as to whether his due process rights were violated by (1) the

use of Officer Hester’s unsworn, hearsay statement at Choyce’s

prison disciplinary hearing or (2) the refusal of prison officials

to permit Choyce to call Officer Hester as a disciplinary hearing


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
witness.    In addition, Choyce requests on appeal that we address

whether    he    was   deprived   of   effective   assistance   of   counsel

substitute at the prison disciplinary hearing.

     An inmate is afforded only circumscribed due process rights in

a prison disciplinary proceeding. The Supreme Court has refused to

hold, in the context of prison disciplinary proceedings, that an

inmate’s due process rights are coextensive with those of free

citizens.       Wolff v. McDonnell, 418 U.S. 539, 556, 563-66 (1974).

Among other things, the Court does not forbid the use of unsworn

hearsay statements in prison disciplinary hearings.

     Wolff also forecloses Choyce’s argument that the refusal of

prison officials to permit him to call Officer Hester as a defense

witness violated his due process rights.           Choyce complains that he

was not allowed to question Officer Hester about his (Hester’s)

version of the events.        In Wolff, however, the Court refused to

construe the Constitution as imposing the requirement that inmates

be allowed the right of confrontation and cross-examination in

disciplinary proceedings.         Id. at 567.

     Choyce also contends that Officer Ambriz’s telephone testimony

violated Choyce’s due process rights.           Choyce was not, however,

granted a COA by the district court on that issue, and he has not

expressly sought to expand that court’s grant of COA to include it.

We are therefore without jurisdiction to consider it.           See United

States v. Kimler, 150 F.3d 429, 431 (5th Cir. 1998).
     Finally, we reject Choyce’s argument that he was denied

effective assistance of counsel substitute.    As a prison inmate

does not have a right to either appointed or retained counsel at

prison disciplinary hearings, there is no constitutional violation

on which habeas relief could be granted on the basis of ineffective

assistance of counsel substitute at a disciplinary hearing.    See

Enriquez v. Mitchell, 533 F.2d 275, 276 (5th Cir. 1976).       His

request for COA on this issue is DENIED.

AFFIRMED.